Exhibit 10.16

 

EDITAS MEDICINE, INC.

INDUCEMENT RESTRICTED STOCK UNIT AGREEMENT

Editas Medicine, Inc. (the “Company”) hereby grants the following restricted
stock units.  The terms and conditions attached hereto are also a part hereof.

Notice of Grant

 

 

 

Name of recipient (the “Participant”):

[___________]

Grant Date:

[___________]

Number of Restricted Stock Units (“RSUs”) granted:

[___________]

Number, if any, of RSUs that vest immediately on the grant date:

[___________]

RSUs that are subject to vesting schedule:

[___________]

Vesting Start Date:

[___________]

 

Vesting Schedule:

 

 

 

[___________]

[___________]

All vesting is dependent on the Participant continuing to perform services for
the Company, as provided herein.

 

This grant of RSUs satisfies in full all commitments that the Company has to the
Participant with respect to the issuance of stock, stock options or other equity
securities.

 

 

 

 

 

Participant

 

Editas Medicine, Inc.

 

 

 

 

 

By:

 

[___________]

 

Name:

 

 

Title:

 

 

 

 

 

 

Street Address

 

 

 

 

 

 

 

 

City/State/Zip Code

 

 

 










Editas Medicine, Inc.

Restricted Stock Unit Agreement

Incorporated Terms and Conditions

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

1.           Award of Restricted Stock Units.

In consideration of services rendered and to be rendered to the Company, by the
Participant, the Company has granted to the Participant, subject to the terms
and conditions set forth in this Restricted Stock Unit Agreement (this
“Agreement”), an award with respect to the number of restricted shares units
(the “RSUs”) set forth in the Notice of Grant that forms part of this Agreement
(the “Notice of Grant”).  Each RSU represents the right to receive one share of
common stock, $0.0001 par value per share, of the Company (the “Common Stock”)
upon vesting of the RSU, subject to the terms and conditions set forth herein.

 

The RSUs were granted to the Participant pursuant to the inducement grant
exception under Nasdaq Stock Market Rule 5635(c)(4), and not pursuant to the
Company’s 2015 Stock Incentive Plan or any equity incentive plan of the Company,
as an inducement that is material to the Participant’s employment with the
Company.

 

2.           Vesting.

The RSUs shall vest in accordance with the Vesting Schedule set forth in the
Notice of Grant (the “Vesting Schedule”).

 

Upon the vesting of the RSU, the Company will deliver to the Participant, for
each RSU that becomes vested, one share of Common Stock, subject to the payment
of any taxes pursuant to Section 7.  The Common Stock will be delivered to the
Participant as soon as practicable following each vesting date, but in any event
within 30 days of such date.

 

3.           Forfeiture of Unvested RSUs Upon Cessation of Service.

In the event that the Participant ceases to perform services to the Company for
any reason or no reason, with or without cause, all of the RSUs that are
unvested as of the time of such cessation shall be forfeited immediately and
automatically to the Company, without the payment of any consideration to the
Participant, effective as of such cessation.  The Participant shall have no
further rights with respect to the unvested RSUs or any Common Stock that may
have been issuable with respect thereto.  If the Participant provides services
to a subsidiary of the Company, any references in this Agreement to provision of
services to the Company shall instead be deemed to refer to service with such
subsidiary.

4.           Restrictions on Transfer; Clawback.










The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein. The Company shall not be required to treat as
the owner of any RSUs or issue any Common Stock to any transferee to whom such
RSUs have been transferred in violation of any of the provisions of this
Agreement. In accepting these RSUs, the Participant agrees to be bound by any
clawback policy that the Company has adopted or may adopt in the future.

5.           Rights as a Stockholder.

The Participant shall have no rights as a stockholder of the Company with
respect to any shares of Common Stock that may be issuable with respect to the
RSUs until the issuance of the shares of Common Stock to the Participant
following the vesting of the RSUs.

6.           Agreement in Connection with Public Offering.

The Participant agrees, in connection with an underwritten public offering of
the Common Stock pursuant to a registration statement under the Securities Act,
(i) not to (a) offer, pledge, announce the intention to sell, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, or otherwise transfer
or dispose of, directly or indirectly, any shares of Common Stock or any other
securities of the Company or (b) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
shares of Common Stock or other securities of the Company, whether any
transaction described in clause (a) or (b) is to be settled by delivery of
securities, in cash or otherwise, during the period beginning on the date of the
filing of such registration statement with the Securities and Exchange
Commission and ending up to 90 days after the date of the final prospectus
relating to the offering, and (ii) to execute any agreement reflecting clause
(i) above as may be requested by the Company or the managing underwriters at the
time of such offering. The Company may impose stop-transfer instructions with
respect to the shares of Common Stock or other securities subject to the
foregoing restriction until the end of the “lock-up” period.

 

7.           Tax Matters.

(a)         Acknowledgments; No Section 83(b) Election.  The Participant
acknowledges that he or she is responsible for obtaining the advice of the
Participant’s own tax advisors with respect to the award of RSUs and the
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with respect to the tax
consequences relating to the RSUs.  The Participant understands that the
Participant (and not the Company) shall be responsible for the Participant’s tax
liability that may arise in connection with the acquisition, vesting and/or
disposition of the RSUs.  The Participant acknowledges that no election under
Section 83(b) of the Internal Revenue Code, as amended, is available with
respect to RSUs.

(b)         Withholding.  The Participant acknowledges and agrees that the
Company has the right to deduct from payments of any kind otherwise due to the
Participant any federal, state, local or other taxes of any kind required by law
to be withheld with respect to the vesting of the RSUs.  At such time as the
Participant is not aware of any material nonpublic information










about the Company or the Common Stock, the Participant shall execute the
instructions set forth in Exhibit A attached hereto (the “Automatic Sale
Instructions”) as the means of satisfying such tax obligation.  If the
Participant does not execute the Automatic Sale Instructions prior to an
applicable vesting date, then the Participant agrees that if under applicable
law the Participant will owe taxes at such vesting date on the portion of the
Award then vested the Company shall be entitled to immediate payment from the
Participant of the amount of any tax required to be withheld by the
Company.  The Company shall not deliver any shares of Common Stock to the
Participant until it is satisfied that all required withholdings have been made.

8.           Adjustments for Changes in Common Stock and Certain Other Events.

(a)         Changes in Capitalization.  In the event of any stock split, reverse
stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any dividend or distribution to holders of Common Stock other than
an ordinary cash dividend, the number and class of securities subject to the
RSUs shall be equitably adjusted by the Company in the manner determined by the
Board.  .

(b)         Reorganization Events.  A “Reorganization Event” shall mean:  (a)
any merger or consolidation of the Company with or into another entity as a
result of which all of the Common Stock of the Company is converted into or
exchanged for the right to receive cash, securities or other property or is
cancelled, (b) any transfer or disposition of all of the Common Stock of the
Company for cash, securities or other property pursuant to a share exchange or
other transaction or (c) any liquidation or dissolution of the Company.  In
connection with a Reorganization Event, the Board may take any one or more of
the following actions with respect to the RSUs (or any portion thereof) on such
terms as the Board determines: (i) provide that the RSUs shall be assumed, or
substantially equivalent RSUs shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof), (ii) upon written notice to
the Participant, provide that the unvested portion of the RSUs will terminate
immediately prior to the consummation of such Reorganization Event, (iii)
provide that restrictions applicable to the RSUs shall lapse, in whole or in
part prior to or upon such Reorganization Event, (iv) in the event of a
Reorganization Event under the terms of which holders of Common Stock will
receive upon consummation thereof a cash payment for each share surrendered in
the Reorganization Event (the “Acquisition Price”), make or provide for a cash
payment to the Participant with respect to the RSUs equal to (A) the number of
shares of Common Stock subject to the vested portion of the RSUs (after giving
effect to any acceleration of vesting that occurs upon or immediately prior to
such Reorganization Event) multiplied by (B) the excess, if any, of (I) the
Acquisition Price over (II) any applicable tax withholdings, in exchange for the
termination of the RSUs, (v) provide that, in connection with a liquidation or
dissolution of the Company, the RSUs shall convert into the right to receive
liquidation proceeds (if applicable, net of any applicable tax withholdings) and
(vi) any combination of the foregoing.

For purposes of clause (i) above, the RSUs shall be considered assumed if,
following consummation of the Reorganization Event, the RSUs confer the right to
purchase, for each RSU immediately prior to the consummation of the
Reorganization Event, the consideration (whether cash, securities or other
property) received as a result of the Reorganization Event by holders of Common
Stock for each share of Common Stock held immediately prior to the consummation
of










the Reorganization Event (and if holders were offered a choice of consideration,
the type of consideration chosen by the holders of a majority of the outstanding
shares of Common Stock); provided, however, that if the consideration received
as a result of the Reorganization Event is not solely common stock of the
acquiring or succeeding corporation (or an affiliate thereof), the Company may,
with the consent of the acquiring or succeeding corporation, provide for the
consideration to be received to consist solely of such number of shares of
common stock of the acquiring or succeeding corporation (or an affiliate
thereof) that the Board determined to be equivalent in value (as of the date of
such determination or another date specified by the Board) to the per share
consideration received by holders of outstanding shares of Common Stock as a
result of the Reorganization Event.

9.           Miscellaneous.

(a)         Authority of Board and Compensation Committee.  This Agreement shall
be administered by either the Board of Directors of the Company (the “Board”),
the Compensation Committee of the Board, or a similar committee performing the
functions of the compensation committee and which is comprised of not less than
two non-employee directors who are independent (the “Administrator”). The
Administrator shall have the power and authority to: (i) determine and modify
from time to time the terms and conditions, including restrictions, of the RSUs;
(ii) accelerate at any time the vesting of all or any portion of the RSUs;
(iii)  interpret the terms and provisions of the RSUs (including related written
instruments); (iv) make all determinations it deems advisable for the
administration of the RSUs; (v) decide all disputes arising in connection with
the RSUs; and (vi) otherwise supervise the administration of the RSUs.  All
decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and the Participant.

(b)         No Right to Continued Service.  The Participant acknowledges and
agrees that, notwithstanding the fact that the vesting of the RSUs is contingent
upon his or her continued service to the Company, this Agreement does not
constitute an express or implied promise of continued service relationship with
the Participant or confer upon the Participant any rights with respect to a
continued service relationship with the Company.

(c)         Entire Agreement.  This Agreement and the Company’s Severance
Benefits Plan, to the extent applicable to Participant, constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter hereof.

(d)         Section 409A.  The RSUs awarded pursuant to this Agreement are
intended to be exempt from or comply with the requirements of Section 409A of
the Internal Revenue Code and the Treasury Regulations issued thereunder
(“Section 409A”).  The delivery of shares of Common Stock on the vesting of the
RSUs may not be accelerated or deferred unless permitted or required by Section
409A.

(e)         Participant’s Acknowledgements.  The Participant acknowledges that
he or she:  (i) has read this Agreement; (ii) has been represented in the
preparation, negotiation and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily










declined to seek such counsel; (iii) understands the terms and consequences of
this Agreement; and (iv) is fully aware of the legal and binding effect of this
Agreement.

(f)         Governing Law.  This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws provisions.










Exhibit A

DURABLE AUTOMATIC SALE INSTRUCTION

This Durable Automatic Sale Instruction is being delivered to Editas Medicine,
Inc. (“Editas”) by the undersigned on the date set forth below.

I hereby acknowledge that Editas has granted, or may in the future from time to
time grant, to me restricted stock units, or “RSUs,” under Editas’ equity
incentive plans or inducement RSU plans as in effect from time to time.

I acknowledge that upon the vesting dates applicable to any such RSUs, I will
have compensation income equal to the fair market value of the shares of Editas
common stock subject to the RSUs that vest on such date and that Editas is
required to withhold income and employment taxes in respect of that compensation
income on the applicable vesting date.

I desire to establish a process to satisfy such withholding obligation in
respect of all RSUs that have been, or may in the future be, granted by Editas
to me through an automatic sale of a portion of the shares of Editas common
stock that would otherwise be issued to me on each applicable vesting date, such
portion to be in an amount sufficient to satisfy such withholding obligation,
with the proceeds of such sale delivered to Editas in satisfaction of such
withholding obligation.

I understand that Editas has arranged for the administration and execution of
its equity incentive plans and the sale of securities by plan participants
thereunder pursuant to an Internet-based platform administered by a third party,
which is referred to herein as the “Administrator,” and the Administrator’s
designated brokerage partner.

Upon any vesting of my RSUs from and after the date of this Durable Automatic
Sale Instruction, I hereby appoint the Administrator to automatically sell such
number of shares of Editas common stock issuable with respect to my RSUs that
vest as is sufficient to generate net proceeds sufficient to satisfy Editas’
minimum statutory withholding obligations with respect to the income recognized
by me upon the vesting of the RSUs (based on minimum statutory withholding rates
for all tax purposes, including payroll and social security taxes, that are
applicable to such income), and Editas shall receive such net proceeds in
satisfaction of such tax withholding obligation.

I agree to (i) execute and deliver such further documents, instruments and
certificates as may reasonably be required by the Administrator in connection
with the sale of the shares pursuant to these automatic sale instructions and
(ii) to appoint the Administrator and any agent or representative thereof as my
attorney-in-fact to sell Editas common stock in accordance with this Durable
Automatic Sale Instruction.

 

 

 

 

 

 

    

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

Date:

 

 



